Exhibit 10.1 EXECUTIVE EMPLOYMENT AGREEMENT THIS EMPLOYMENT AGREEMENT (“ Agreement ”) is made and entered into as of July 6, 2017 by and between NovaBay Pharmaceuticals, Inc. (“ Company ”) and John Joseph McGovern (“ Executive ”). RECITAL The Company and Executive desire to formalize and reflect Executive’s employment under the terms and conditions of this Agreement. NOW, THEREFORE, in consideration of the foregoing recital, the mutual covenants herein contained and for other good and valuable consideration, the parties hereby agree as follows: I.
